FILED: MARCH 29, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICKand TIM NESBITT,
Petitioners,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
TRICIA BOSAK
and JAMES SAGER,
Petitioners,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
(SC S48525; S48535)
(Consolidated for Opinion)
	En Banc
	On modified ballot title filed March 21, 2002.*
	No appearance by petitioners.
	Jas. Jeffrey Adams, Assistant Attorney General, Salem, filed
the modified ballot title for respondent.  With him on the filing
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The new modified ballot title is certified. 
	*333 Or 18, 36 P3d 464 (2001) (referring ballot title for
modification); 333 Or 490, ___ P3d ___ (March 14, 2002)
(referring modified ballot title for additional modification).
		The court in these consolidated ballot title review
proceedings determined that the Attorney General's certified
ballot title for Initiative Petition 39 (2002) failed to comply
substantially with statutory standards and, under ORS 250.085(8),
referred the ballot title to the Attorney General for
modification.  Novick/Bosak v. Myers, 333 Or 18, 36 P3d 464
(2001).  The Attorney General filed a modified ballot title for
the proposed initiative measure, petitioners objected, and the
court determined that the modified ballot title failed to comply
substantially with statutory standards.  Novick/Bosak v. Myers,
333 Or 490, ___ P3d ___ (March 14, 2002).  The court referred the
modified ballot title to the Attorney General for additional
modification.   See ORS 250.085(10)(b) (directing use of
procedure set out in ORS 250.085(9) for modified ballot titles
referred to Attorney General for additional modification).
	The Attorney General has filed a new modified ballot
title for the proposed initiative measure, and no party has
objected.  See ORS 250.085(9) (setting out period within which
party may object to modified ballot title and requiring court to
certify modified ballot title if no objection filed).
	The new modified ballot title for Initiative Petition
39 (2002) states:

"AMENDS CONSTITUTION:  ALLOWS EMPLOYEES
TO RECEIVE UNION REPRESENTATION SERVICES
WITHOUT PAYMENT; DECLARES INDIVIDUAL
RIGHT TO 'BARGAIN' DIRECTLY
		"RESULT OF 'YES' VOTE:  'Yes' vote allows
employees to receive union representation services
without payment unless they request representation;
declares right of individual employees to 'bargain'
directly with employers.
		"RESULT OF 'NO' VOTE:  'No' vote rejects allowing
employees to receive union representation services
without payment unless representation requested;
declares right of individual employees to 'bargain'
directly with employers.
		"Summary:  Amends constitution.  If workplace is
represented by a union, existing law precludes the
employer and individual employees from making
agreements that are inconsistent with the collective
bargaining agreement, requires union to represent all
employees in unit, and allows union to negotiate
agreement requiring all employees to contribute to
representation costs.  Measure allows employees to
receive union representation services without payment,
unless employee requests representation in writing. 
Authorizes employee to cancel a request for union
representation services upon 30 days written notice;
any obligation to pay for representation or other
services shall cease on the thirty-first day after the
notice is sent.  Measure declares the right of
individual employees to 'bargain' directly with
employers about wages and benefits.  Measure does not
define 'bargain.'  Other provisions."

		The new modified ballot title is certified.